Exhibit 10.35
 
EXECUTIVE EMPLOYMENT AGREEMENT




This Executive Employment Agreement (the "Agreement") is entered into and
effective as of the 15th day of February, 2010 by and between Global Universal
Entertainment, Inc., a Nevada corporation (the “Company”) with principal
corporate offices located at Raleigh Studios. Suite B-116, 650 N. Bronson Ave.,
Los Angeles, CA 90004, which is a wholly owned subsidiary of Global
Entertainment Holdings, Inc., a Nevada corporation, and Daniel A. Sherkow, whose
address is 10424 Cheviot Drive, Los Angeles, CA 90064 ("Executive").


1.           EMPLOYMENT.


1.1           The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment, on the terms and conditions set forth herein,
commencing February 15, 2010 (the "Effective Date"), and continuing through
February 14, 2012 (the "Term"), unless terminated earlier as provided for in
Section 4, below.


2.           DUTIES OF EMPLOYEE.


2.1           Executive shall serve as the Chief Operating Officer of the
Company.  In this capacity, Executive shall perform such customary, appropriate
and reasonable executive duties as are usually performed by the Chief Operating
Officer, including such duties as are delegated to Executive from time to time
by the Board of Directors of the Company (the "Board"). Executive shall report
directly to the Company's Chairman of the Board of Directors.


2.2           Executive agrees to devote Executive's good faith, sufficient
time, attention, skill and best efforts to the performance of Executive’s duties
for the Company during the Term of this Agreement.  However, this Agreement
shall not be interpreted to prohibit Executive from making passive personal
investments if those activities do not materially interfere with the services
required under this Agreement and such activities do not compete with the
interests of the Company.


3.           COMPENSATION AND OTHER BENEFITS.


3.1           BASE SALARY.   During the Term hereof, the Company shall pay to
Executive an annual base salary of Two Hundred Fifty Thousand Dollars ($250,000)
per calendar year (the "Base Salary"), subject to adjustment at the discretion
of the Board and to the limitations and offsets provided for in this Section 3,
below.  Payment of the Base Salary shall be made in accordance with the
Company's payment policy and shall not commence until the Company, in its sole
discretion, determines that it has sufficient funds to pay such Base Salary to
Executive.  Payment of Base Salary shall not be retroactive from the date of
this Agreement, but shall start upon the commencement of the first payment of
such Base Salary. Further, in the event Company determines, in its sole
discretion, that it does not have sufficient funds during any fiscal quarterly
period to fulfill its obligation hereunder to pay Executive’s Base Salary,
Executive agrees to waive all rights to such Base Salary. All payments to
Executive shall be subject to all employee withholding amounts as may be
required by law.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2           BONUS.


(a)           During the Term hereof, the Company may elect to pay Executive a
cash bonus in an amount to be determined by Company in its sole discretion, less
any employee withholding as may be required by law. Company shall not be
obligated to pay Executive any such cash bonus, but may do so in the amount it
determines in its sole discretion.


(b)           Further, if Executive is responsible for finding sources of
financing which are actually used by Company in the carrying out of its
business, Company shall pay to Executive a further cash bonus equal to five
percent (5%) of such money found by Executive and actually received by
Company.  Such further bonus shall be paid within ten (10) business days from
the date the Company actually receives such money found by Executive, or earlier
in Company’s sole discretion. Company shall have the right, in its sole
discretion, to enter into an agreement or not enter into an agreement with any
source found by Executive; and Company shall, in its sole discretion, negotiate
all terms of such agreement and approve or not approve the form of the written
agreement setting forth the terms of the agreement with the source found by
Executive.


(c)           Executive may participate in extraneous income derived from the
production of motion pictures in the form of “consultant” or “executive
producer” fees, etc.  Such extraneous income shall deemed as provided to
Executive as bonus compensation and shall be shared on an equal basis (i.e.,
50%/50%) with the Company and shall an offset to Executive’s Base Salary.


3.3           VACATION.   Executive shall be entitled to a minimum aggregate of
three (3) weeks paid vacation per year, the dates of such vacation to be
determined in Company’s sole discretion, including breaking up the four week
period into shorter periods in Company’s sole discretion. Executive shall be
paid during Executive’s vacation in the same amount, if any, that Executive is
being paid immediately prior to each such vacation.


3.4           OTHER BENEFITS.   If Company in its sole discretion, determines
that it has sufficient funds to pay for Executive’s health, dental and/or
disability insurance, Company shall, in its sole discretion provide Executive
with health, dental and/or disability insurance.  Company may decide to provide
some benefits set forth above, but not other benefits set forth above. Such
benefits shall not be given on a retroactive basis if given after the date of
this Agreement, and if Company determines in its sole discretion that it does
not have sufficient funds, Company may stop providing Executive with one or all
of such benefits.  In addition, Executive shall be eligible to participate in
all other benefits or profit sharing plans (including incentive stock options)
made available to other executives of the Company.  If Executive elects to
participate in any other such benefits or plans, and such plans require payment,
then Executive's portion of such payment(s) will be deducted from Executive's
paycheck.


In addition, Executive shall be eligible to participate in all other benefits or
profit sharing plans (including incentive stock options) made available to other
executives of the Company.  If Executive elects to participate in any other such
benefits or plans, and such plans require payment, then Executive's portion of
such payment(s) will be deducted from Executive's paycheck.


3.5           BUSINESS EXPENSES.   The Company may, in its sole discretion,
provide Executive with credit accounts of the Company and if provided, shall
promptly reimburse Executive for all reasonable and necessary business expenses
(as determined by Company in its sole discretion) not covered by such credit
accounts, which may be incurred by Executive in connection with the business of
the Company and the performance of Executive duties under this Agreement,
subject to Executive providing the Company with reasonable documentation
thereof.


3.6           INITIAL STOCK BONUS.   Upon the execution hereof by all parties,
and as partial consideration for Executive’s execution of this Agreement, the
Company agrees to issue Executive fifty thousand (50,000) shares of the
publicly-traded, common stock of Global Entertainment Holdings, Inc., the
Company’s parent company, and, provided Executive is still employed by Company
at the end of six (6) months from the Effective Date, the Company shall grant
Executive an additional fifty thousand (50,000) shares (hereinafter, all such
shares of common stock are referred to as the “Parent Company Stock”).


 
 

--------------------------------------------------------------------------------

 
 
3.7           STOCK OPTIONS.   In addition to the Parent Company Stock to be
sold to Executive as set forth in 3.6 above, Executive shall have the option to
purchase up to two hundred forty thousand (240,000) shares of Parent Company
Stock, on the following terms and conditions: For each calendar quarter of
Executive’s employment hereunder commencing February 15, 2010 that Executive is
an employee in good standing with Company, Executive will have the option to
purchase thirty thousand (30,000) shares of Parent Company Stock.  For example,
if Executive has been an employee in good standing with the Company for one year
(i.e., four calendar quarters), Executive will have been granted options to
purchase a total of one hundred, twenty thousand (120,000) shares of Company
Stock. Such options may be exercised separately or in the aggregate, by written
notice to Company of Executive’s exercise of the option(s) described in such
notice, together with tender of the sum of money in the amount of $0.10 per
share, for the purchase of the applicable amount of Company Stock.  Such stock
options must be exercised on or before January 31, 2012, or within ten (10) days
after the termination of the Agreement for any reason, or they will
automatically lapse without notice to Executive and without any further value.


3.8           APPLICABILITY OF BONUS AND STOCK OPTION INCOME TO OFFSET BASE
SALARY.


Fifty Percent (50%) of any bonus paid under Paragraphs 3.2(a) and 3.2(b) above,
and Fifty Percent (50%) of the Stock Option Value (as defined hereinbelow) shall
be applicable as an offset against amounts due and payable for Executive’s Base
Salary (i.e., shall reduce the amount of Base Salary paid or payable to
Executive by the Company).  In the event of such 50% reduction of the Base
Salary, Company shall have the right either to require Executive to pay to
Company the amount of which the Base Salary is reduced, or the Company may
withhold such 50% reduction of the Base Salary from payment of Executive’s
current or future Base Salary. The Stock Option Value shall be difference
between the value of the Parent Company stock realized on the date of exercise
of any stock options, minus the aggregate exercise price of such stock
options.  There is no Stock Option Value if an option is not exercised by
Employee.


4.           TERMINATION.


4.1           EARLY TERMINATION.   The Company may terminate the Executive's
employment prior to the end of the Term hereof by giving the Executive thirty
(30) days' advance notice in writing.  If the Company terminates the Executive's
employment prior to the end of the Term hereof for any reason other than Cause,
as defined below, or if the Executive terminates Executive’s employment for Good
Reason, as defined below, the provisions of Sections 5.1(a), 5.2 and 5.3 shall
apply.  The Executive may terminate Executive’s employment prior to the end of
the Term hereof by giving the Company thirty (30) days advance written
notice.  If the Executive terminates his employment prior to the end of the Term
hereof, other than for Good Reason, the provisions of Section 5.1(b) shall
apply. Upon termination of the Executive's employment with the Company, the
Executive's rights under any applicable benefit plans shall be determined under
the provisions of those plans.  Any waiver of notice shall be valid only if it
is made in writing and expressly refers to the applicable notice requirement of
this Section 4.1.


4.2           DEATH.   The Executive's employment shall terminate in the event
of Executive’s death.  The Company shall have no obligation to pay or provide
any compensation or benefits under this Agreement on account of the Executive's
death, or for periods following the Executive's death; provided however that the
Company's obligations under Sections 5.1(a), 5.2 and 5.3 shall not be
interrupted as a result of the Executive's death, and the Executive's estate or
its representative(s) shall be entitled to exercise all the rights of the
Executive under such Sections. The Executive's rights (and the rights of her
estate) under the benefit plans of the Company in the event of the Executive's
death shall be determined under the provisions of those plans.


4.3           CAUSE. The Company may terminate the Executive's employment for
cause by giving the Executive three (3) business days' advance notice in
writing. For all purposes under this Agreement, "Cause" shall mean a willful act
by the Executive which constitutes gross misconduct and which is injurious to
the Company.  No act, or failure to act, by the Executive shall be considered
"willful" unless committed without good faith without a reasonable belief that
the act or omission was in the Company's best interest. No compensation or
benefits will be paid or provided to the Executive under this Agreement on
account of a termination for Cause for periods following the date when such a
termination of employment is effective. The Executive's rights under the benefit
plans of the Company in the event of a termination for Cause shall be determined
under the provisions of those plans.


 
 

--------------------------------------------------------------------------------

 
 
4.4           DISABILITY.   The Company may terminate the Executive's employment
for Disability by giving the Executive thirty (30) days advance notice in
writing. For all purposes under this Agreement, "Disability" shall mean that the
Executive, at the time notice is given, has been unable to substantially perform
his duties under this Agreement for a period of more than thirty (30)
consecutive days as the result of Executive’s incapacity due to physical or
mental illness. In the event that the Executive resumes the performance of
substantially all of her duties hereunder before the termination of her
employment under this Section 4.4 becomes effective, the notice of termination
shall automatically be deemed to have been revoked. No compensation or benefits
will be paid or provided to the Executive under this Agreement on account of
termination for Disability for periods following the date when such a
termination of employment is effective; provided however that the Company's
obligations under Sections 5.1(a), 5.2 and 5.3 shall not be interrupted as a
result of the Executive's Disability, and the Executive or Executive’s
guardian(s) or other representative(s) shall be entitled to exercise all the
rights of the Executive under such Sections. The Executive's rights under the
benefit plans of the Company in the event of her Disability shall be determined
under the provisions of those plans.


4.5           GOOD REASON.   Employment with the Company may be regarded as
having been constructively terminated by the Company, and the Executive may
therefore terminate Executive’s employment for Good Reason and thereupon become
entitled to the benefits of Sections 5.1(a) and 5.2 below, if, before the end of
the Employment Period, one or more of the following events shall occur:


(a)           a material reduction by the Company in the Base Salary of the
Executive as in effect immediately prior to such reduction;


(b)           a material reduction by the Company in the kind or level of
employee benefits to which the Executive is entitled immediately prior to such
reduction with the result that the Executive's overall benefits package is
significantly reduced;


(c)           the relocation of the Executive to a facility or a location more
than 50 miles from the Executive's then present location or from the Company's
principal executive offices, without the Executive's express written consent;


(d)           any purported termination of the Executive's employment by the
Company which is not effected for death, Disability or for Cause, or any
purported termination for which the grounds relied upon are not valid;


(e)           the failure of the Company to obtain the assumption of this
Agreement by any successor; or


(f)           any material breach by the Company of any material provision of
this Agreement which is not cured within ten business days after Company
receives written notice from Executive stating the alleged material breach.


5.           TERMINATION BENEFITS.   In the event the Executive's employment
terminates prior to the end of the Term hereof, then the Executive shall be
entitled to receive severance and other benefits as follows:


5.1           SEVERANCE.  All amounts payable hereunder as Severance Pay to
Executive shall be subject to the Company’s determination, in its sole
discretion, that it has sufficient funds from profitable operations to pay such
obligation to Executive.


(a)           INVOLUNTARY TERMINATION.   If the Company terminates the
Executive's employment other than for Cause, or if the Executive terminates her
employment for Good Reason, or if the Executive's employment terminates by
reason of her death or Disability then, in lieu of any severance benefits to
which the Executive may otherwise be entitled under any Company severance plan
or program, the Executive shall be entitled to payment of his Base Salary and
Bonus compensation for a period of three (3) months; provided, however, that
such payments may be terminated earlier in the event of a breach by the
Executive of his obligations hereunder.


(b)           OTHER TERMINATION.   In the event the Executive's employment
terminates for any reason other than as described in Section 5.1(a) above,
including by reason of the Executive's resignation other than for Good Reason
and the Company's termination of the Executive for Cause, then the Executive
shall be entitled to receive severance and any other benefits only as may then
be established under the Company's existing severance and benefit plans and
policies at the time of such termination applying to termination for Cause or
resignation for Good Reason; provided, however, that such severance and other
benefits shall not exceed one month.


 
 

--------------------------------------------------------------------------------

 
 
5.2           BONUS COMPENSATION.   In the event the Executive's employment is
terminated as described in Section 5.1(a) above, then the Executive shall
continue to be entitled to receive fifty percent (50%) of the Bonus Compensation
as described in Section 3.2 as though he had remained an employee for a period
of six (6) months after Executive is terminated.  In the event the Executive's
employment terminates for any other reason during the Term hereof (other than
for Cause), then the Executive shall be entitled to payment of such Bonus
Compensation only in the event that the Company receives the benefit of any
financing or revenues within thirty (30) days after employee’s
termination. However, notwithstanding the foregoing, fifty percent (50%) of the
bonus compensation payable under Paragraph 3.2(b) shall be paid in full for a
period of one (1) year, regardless of the reason for termination.


5.3           OPTIONS.   Notwithstanding anything to the contrary contained in
any stock option agreement or incentive stock option plan that the Executive may
become a party to, upon any voluntary or involuntary termination of Executive's
employment with the Company, including without limitation termination by the
Company for Cause: (i) all unvested stock options to purchase shares of the
common stock of the Company then held by the Executive shall immediately expire
without value, and (ii) all vested stock options may be exercised by the
Executive at any time during the ten (10) day period following the date of such
termination.


6.           ASSIGNMENT.   Executive may not assign this Agreement or any rights
or obligations hereunder. The Company may assign this Agreement to any of its
subsidiaries or affiliates or in connection with any Corporate Transaction or
reincorporation of the Company.


7.           PROPRIETARY INFORMATION.   For valuable consideration included as a
part of Executive’s compensation hereunder, at anytime during the Term hereof,
and thereafter for a period of three (3) years, the Executive shall not, without
the prior written consent of the Board, disclose or use for any purpose (except
in the course of Executive’s employment under this Agreement and in furtherance
of the business of the Company or any of its affiliates or subsidiaries) any
confidential information, business practices or proprietary data of the
Company.  As an express condition of the Executive's employment with the
Company, the Executive agrees to execute confidentiality agreements as
reasonably requested by the Company from time to time.


8.           MISCELLANEOUS.


8.1           This Agreement supersedes any and all other agreements, either
oral or in writing, between the parties hereto with respect to the employment of
Executive by the Company and constitutes the entire agreement between the
Company and the Executive with respect to its subject matter.


8.2           This Agreement may not be amended, supplemented, modified or
extended, except by written agreement which expressly refers to this Agreement,
which is signed by all of the parties hereto and which is authorized by the
Company's Board of Directors.


8.3           This Agreement is made in and shall be governed by the laws of the
State of California, without giving effect to its conflicts-of-law principles.


 
 

--------------------------------------------------------------------------------

 
 
8.4           In the event that any provision of this Agreement is determined to
be illegal, invalid or void for any reason, the remaining provisions hereof
shall continue in full force and effect.


8.5           Executive represents and warrants to the Company that there is no
restriction or limitation, by reason of any agreement or otherwise, upon
Executive's right or ability to enter into this Agreement and fulfill her
obligations under this Agreement.


8.6           All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by first-class mail, postage
prepaid, with proof of delivery, or delivered either by hand, by messenger or by
overnight courier service, and addressed to the receiving party at the
respective address set forth in the heading of this Agreement, or at such other
address as such party shall have furnished to the other party in accordance with
this Section 8.6 prior to the giving of such notice or other communication.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
first date written above.


WITNESS:                                                                GLOBAL
UNIVERSAL ENTERTAINMENT, INC.






/s/ Amanda Fein                                                      By:  /s/
Gary Rasmussen 
       Amanda
Fein                                                                          
  Gary Rasmussen, Chief Executive Officer




    EMPLOYEE:






/s/ Jacob
Sherkow                                                                 /s/
Daniel A. Sherkow 
       Jacob
Sherkow                                                                     Daniel
A. Sherkow

